Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/24/2019. The instant application has claims 1-20 pending. The system, method and medium for unlocking an managed device for allowing access based decrypted locking key. There a total of 20 claims.


Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. 

The applicant argues that provisional application # 62/77659 does not teach management system having an key server and managed server connected through an network.

The examiner respectfully disagrees. The provisional application ‘659 teaches an managed server(Storage System) connected to an network and using an key server(Marvell SoC). The description is scant but it can be made to cover the features of the claims, i.e  bubble represents an network that has storage system connects to the Marvell SoC having the key storage RAM Encrypt Key similar to key server See the figure reproduced below.


    PNG
    media_image1.png
    709
    1008
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    741
    1064
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/256792 (reference application). Although the claims at issue are not identical, they the instant claims recites similar steps for retrieving locking key to unlock an managed device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US App # 16/256852
US App # 16/256792
Comments
1. A key management system, comprising a management system; and a managed system that is coupled to the management system through a network, wherein the managed system includes: a managed device; a managed device locking key storage; and at least one managed device locking subsystem that is coupled to the managed device and the managed device locking key storage, wherein the at least one managed device locking subsystem is configured to: retrieve, through the network from the management system, a managed device locking key that is configured to unlock the 





Claims 1-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/262132(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recites similar steps for retrieving locking key to unlock an managed device.


US App 16/256853
US App # 16/262132
Comments
1. A key management system, comprising a management system; and a managed system that is coupled to the management system through a network, wherein the managed system includes: a managed device; a managed device locking key storage; and at least one managed device locking subsystem that is coupled to the managed device and the managed device locking key storage, wherein the at least one managed device locking subsystem is configured to: retrieve, through the network 

3. Kahler discloses  the system of claim 1, wherein the at least one managed device locking subsystem includes: a remote 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2012/0233455 to Kahler in view of US Patent Pub 2020/0186342 to Zhang.

Regarding Claim  1, 7, 14,  Kahler discloses  A key management system, comprising a management system; and a managed system that is coupled to the management system through a network, wherein the managed system includes: a managed device(Fig. 1 item 4); a managed device locking key storage(Fig. 1 item 20a, 20b); and at least one managed device locking subsystem that is coupled to the managed device and the managed device locking key storage, wherein the at least one managed device locking subsystem is configured to: retrieve, through the network from the management system, a managed device locking key that is configured to unlock the managed device(Fig. 5 item 102, the request for key with identifier); encrypt the managed device locking key to provide an encrypted managed device locking key(Par. 0008, the key server encrypts the encryption key with public key of requester); store the encrypted managed device locking key in the managed device locking key storage(Fig. 4 item 106, the encryption key is wrapped with public key & Fig. 4 item 106, store the wrapped key); retrieve, from the managed device locking key storage subsequent to storing the encrypted managed device locking key, the encrypted managed device locking key(Par. 0040, the decrypts the encryption key & Fig. 4 item 100, obtain  key ); decrypt the encrypted managed device locking key to provide a decrypted managed device locking key(Par. 0040, the unwrap the wrapped key & Fig. 4 item 104, decrypt the encryption 

But Kahler does not disclose the management system having an  key server and managed server connected through an network. However, Zhang discloses the management system having a key server and managed server connected through an network see Fig. 2 item 100 & 110 & 200.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Kahler  invention of key retrieval system for storage device to include management system and managed system connected through an network in order to remote access to the device as taught in Zhang see Par. 0032.


	

Regarding Claim  2, 8, 15,  Kahler discloses  the system of claim 1, wherein the at least one managed device locking subsystem includes a remote access controller device that is configured to: retrieve the managed device locking key, encrypt the managed device locking key to provide the encrypted managed device locking key, store the encrypted managed device locking key, retrieve the encrypted managed device locking key, decrypt the encrypted managed device locking key to provide the decrypted managed 

Regarding Claim  3, 9,  16, Kahler discloses  the system of claim 1, wherein the at least one managed device locking subsystem includes: a remote access controller device that is configured to: retrieve the managed device locking key, encrypt the managed device locking key to provide the encrypted managed device locking key, and store the encrypted managed device locking key(Fig. 6 item 156,158, 162 encryption key is wrapped and stored at storage manager); and a Basic Input Output System (BIOS) that is configured to: retrieve the encrypted managed device locking key, decrypt the encrypted managed device locking key to provide the decrypted managed device locking key, and unlock the managed device using the decrypted managed device locking key(Fig. 6 item 176, 178 decrypting the encryption key and unlock the storage).  

Regarding Claim   4, 10,  17, Kahler discloses  the system of claim 1, wherein the managed system includes: an encryption key module that is configured to provide encryption keys, and wherein the at least one managed device locking subsystem is coupled to the encryption key module and is configured to: retrieve, at a first time, an encryption key from the encryption key module(Fig. 6 item 164,166, first attempt to get EK); encrypt, using the encryption key, the managed device locking key to provide the encrypted managed device locking key(Fig. 6 item 158, wrapped key); retrieve, at a second time that is subsequent to the first time, the encryption key from the encryption 

Regarding Claim  5, 11, 18, Kahler does not disclose the duration. However, Zhang discloses the at least one managed device locking subsystem is configured to: determine whether the encrypted managed device locking key that is stored in the managed device locking key storage satisfies an encrypted managed device locking key storage duration(Par. 0057, validity for range of keys); and retrieve, from the managed device locking key storage in response to determining that the encrypted managed device locking key that is stored in the managed device locking key storage satisfies the encrypted managed device locking key storage duration, the encrypted managed device locking key(Fig. 8 item 802-806, timestamp and duration is valid).  


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Kahler  invention of key retrieval system for storage device to include time duration  in order to decommission the key as taught in Zhang see Par. 0088

Regarding Claim  6, 13,  20, Kahler discloses  the system of claim 1, wherein the at least one managed device locking subsystem is configured to: determine whether the encrypted managed device locking key that is stored in the managed device locking key 

Regarding Claim   12, 19,  Kahler does not disclose the duration. However, Zhang discloses the at least one managed device locking subsystem is configured to: determine, at a second time that is subsequent to the first time, whether the encrypted managed device locking key that is stored in the managed device locking key storage satisfies the encrypted managed device locking key storage duration(Fig.8 item 802-806, the time duration being greater than certain duration); and erase, from the managed device locking key storage in response to determining that the encrypted managed device locking key that is stored in the managed device locking key storage does not satisfy the encrypted managed device locking key storage duration, the encrypted managed device locking key (Par. 0057, validity of key for duration).  


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Kahler  invention of key retrieval system for storage device to include time duration  in order to decommission the key as taught in Zhang see Par. 0088

	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov